Exhibit 10.1


Amended and Restated Letter Agreement
Between
AGCO Corporation
Duluth, Georgia, USA
and
Tractors and Farm Equipment Limited
Chennai, India


This sets out the agreement of Tractors and Farm Equipment Limited (“TAFE”) and
AGCO Corporation (“AGCO”) regarding the current and future accumulation by TAFE
of shares of AGCO common stock and governance matters. TAFE and AGCO agree to
cause their respective affiliates, successors, successors in business, group
companies and permitted assigns to comply with the terms of this Amended and
Restated Letter Agreement. For the avoidance of doubt, in the case of TAFE, its
affiliates include its shareholders, including Amalgamations Private Limited,
TAFE Motors and Tractors Limited and Mallika Srinivasan (collectively, the “TAFE
Parties”), each of which TAFE agrees to cause to abide by the terms hereof.


1.
OWNERSHIP OF AGCO SHARES



a)
At December 31, 2018, AGCO had outstanding 76,536,755 shares of common stock
(the “Reference AGCO Common Stock Amount”). TAFE and TAFE Motors and Tractors
Limited collectively beneficially own (as such term is defined under the
Securities Exchange Act of 1934, as amended) approximately 12,150,152 shares of
AGCO common stock, not including shares of AGCO common stock owned by Mallika
Srinivasan for service as a director.



b)
TAFE agrees not to purchase or acquire beneficial ownership of, and to cause the
TAFE Parties, not to purchase or acquire beneficial ownership of, additional
shares of AGCO common stock if as a result of such purchase TAFE and the TAFE
Parties collectively would own 12,150,153 or more shares of AGCO common stock
(the “TAFE Cap”) provided that TAFE may close on the purchase of all of AGCO’s
common stock on an offer permitted under Section 1(d), (e) or (f). If AGCO
issues more shares of common stock for any purpose, including Acquisition
Related Shares, the TAFE Cap will be increased by 15.9% of the amount of the
shares issued. “Acquisition Related Shares” are shares of AGCO common stock
issued either as consideration in an acquisition or as part of a Board-approved
plan to finance an acquisition. If AGCO issues Acquisition Related Shares and
repurchases shares of its common stock within a year of such issuance (and/or
enters into an accelerated share repurchase agreement to repurchase shares
within 3 months of the issuance and repurchases shares under such plan within a
year of its adoption or such shorter period described by the last sentence of
this clause) , and only in such case, will the TAFE Cap be reduced by the lesser
of (i) the number of shares repurchased with in such year (or within a year of
the adoption of such accelerated share repurchase agreement) and (ii) the number
of Acquisition Related Shares issued within such year. In no event will the TAFE
Cap at any time be less than the greater of (x) initial TAFE Cap and (y) 15.9%
of the then outstanding shares of AGCO common stock. In the event that during
the final month of the 3 month period referred to above, AGCO reasonably
concludes that it is in possession of material, non-public information that
prevents it from entering into an accelerated share repurchase agreement, such 3
month period shall be increased, but not beyond 6 months, until AGCO reasonably
concludes it is able to enter into such agreement and, in such circumstance, the
accelerated share repurchase plan shall not extend beyond 15 months after the
issuance of the Acquisition Related Shares. TAFE further agrees not to (i)
subject to its rights under Section 1(e), form or act as part of a group with
respect to the ownership or voting of AGCO common stock or





1 of 4



--------------------------------------------------------------------------------



to otherwise grant a third-party a proxy or other voting rights with respect to
AGCO common stock owned by TAFE or any TAFE Party (other than to or at the
request of AGCO), provided that TAFE and the TAFE Parties are expressly
permitted to act as a group, or (ii) publicly announce its intention to
commence, or commence, an offer to acquire all or part of the AGCO shares.


c)
For the avoidance of doubt, TAFE’s ownership shall include any other right or
instrument that is convertible into or exercisable for shares of AGCO common
stock or that otherwise provides TAFE or any TAFE Party with any economic
incidence of ownership; provided that, for such purposes, shares of AGCO common
stock beneficially owned by Mallika Srinivasan for service as a director shall
not be included.



d)
TAFE shall be permitted at any time to make a non-public offer to the AGCO
Chairman and Board of Directors to acquire all or a part of AGCO or propose
another similar strategic transaction that would result in a change of control
of AGCO. TAFE shall also be permitted to include in such offer providers of debt
and equity financing as long as (i) no equity provider owns during the time of
the offer beneficial ownership of more than 5% of AGCO common stock (it being
understood that such equity holder may hold more than 5% on completion of the
offer), (ii)TAFE takes appropriate precautions to require providers of debt and
equity to maintain confidentiality and does not share with them information
known to TAFE only by virtue TAFE’s nominated member of the AGCO Board of
Directors and (iii) no equity provider is a competitor or activist hedge fund or
acting in that capacity. Any equity provider included in the offer from TAFE
shall enter into a confidentiality and other agreements consistent with
agreements required by AGCO of other potential bidders for AGCO prior to such
equity provider having access to AGCO confidential information and AGCO will
modify any such agreement to be consistent with any subsequently entered
agreement if more favorable to the bidder than the agreements required of the
equity providers. No equity provider who is a professional institutional
investor (including sovereign wealth funds) and has not signed a standstill
agreement for the prior three years shall be required to sign a standstill
agreement.



e)
AGCO will promptly inform TAFE of (x) any offer to acquire all or substantially
all of AGCO, or other similar strategic transaction that would result in a
change of control of AGCO, submitted to the AGCO Board of Directors for formal
consideration or for which the Board has requested management to evaluate before
consideration, and (y) any commencement of a review of strategic alternatives
which includes a possible sale of all or substantially all of AGCO, and permit
TAFE the opportunity to make a private offer to acquire all or substantially all
of AGCO, or other similar strategic transaction that would result in a change of
control of AGCO, subject to the right of AGCO’s Board of Directors to control
any process for all potential acquirers to the extent it is advised it is
required to do so to comply with its fiduciary duties. In the event that the
AGCO Board of Directors decides to sell the global businesses of Massey Ferguson
and/ or Fendt, or receives an offer to acquire the global business of Massey
Ferguson and/or Fendt submitted to the AGCO Board of Directors for formal
consideration or for which the Board has requested management to evaluate before
consideration, TAFE shall be afforded an opportunity to make an offer to
purchase the global businesses of Massey Ferguson and/ or Fendt.



f)
The restrictions on TAFE and the TAFE Parties in Section 1 and Section 2 shall
be released and of no further effect upon the first to occur of the following:
(i) AGCO publicly announces a process to review strategic alternatives which
includes a possible sale of all or substantially all of AGCO, (ii) any person
commences a public tender offer by filing a Schedule TO (or any successor form)
to acquire AGCO and such public tender offer represents a bona fide intent to
acquire AGCO which is not subject to a financing condition, (iii) any person
publicly announces



2 of 4



--------------------------------------------------------------------------------



its intention to commence a public tender offer or otherwise makes a public
offer to acquire all or substantially all of AGCO and either of the following
occur: (x) AGCO does not recommend against such offer within the time frame
contained in Rule 14d-9 or (y) AGCO does recommend against such offer within the
time frame contained in Rule 14d-9 and subsequently such person publicly
announces a bona fide offer higher by more than an immaterial amount or any
other person announces its intention to commence a public tender offer or
otherwise makes a public offer, to acquire all or substantially all of AGCO
within 6 months of the original public offer, (iv) any person enters into, an
acquisition agreement with AGCO, or AGCO enters into, or announces its intention
to enter into, an agreement providing for the acquisition of all or
substantially all of AGCO, (v) any person (other than a professional
institutional investor) acquires 10% or more of the outstanding AGCO common
stock and AGCO has not within 30 days either (A) entered into a standstill on
customary terms, or (B) adopted a stockholder rights plan that restricts such
holder’s ability to acquire additional shares above the shareholding level that
the person has achieved and makes provision for TAFE’s acquisition of shares up
to the TAFE Cap provided in such case, however, that the restrictions in Section
1(b) shall only be released if such person has acquired or is permitted to
acquire more than 12.5% of the outstanding common stock of AGCO, (vi) the
beneficial ownership of common stock of AGCO collectively by TAFE and the TAFE
Parties falls below 5% of the then outstanding common stock of AGCO, (vii) AGCO
breaches the terms of Section 3 or otherwise forces the TAFE director to resign
from the Board and (viii) the fifth anniversary of this agreement.


2.
VOTING OF AGCO SHARES



In the event that TAFE Parties own in excess of 20% of the outstanding AGCO
shares, e.g., as a result of share repurchases by AGCO, TAFE Parties agree to
vote all shares that TAFE Parties hold in excess of such percentage in
accordance with the recommendation of the Board of Directors of AGCO.


3.
DISPOSAL OF AGCO SHARES



a)
TAFE shall not dispose of shares of AGCO common stock to a direct competitor or
an activist hedge fund. If TAFE elects to dispose of any AGCO common stock
(other than to a TAFE Party), it will dispose of it in a public distribution or
in a private sale, but in the case of a private sale not more than 5% to any
person or “group” (as group is defined in the Securities Exchange Act of 1934,
as amended).



b)
Should TAFE determine to dispose of any shares of AGCO common stock in a public
distribution, AGCO will provide customary assistance to TAFE in selling its
shares, including filing a registration statement with the U.S. Securities and
Exchange Commission, cooperating with underwriters, providing auditor comfort
letters, participating in road shows and similar activities.



4.
BOARD MATTERS



a)
As long as the collective beneficial ownership of TAFE and the TAFE Parties of
common stock of AGCO is 5% or more of the then outstanding common stock of AGCO,
AGCO will nominate for election to the Board at each annual meeting a candidate
proposed by TAFE. If the candidate is not the Chairman or CEO of TAFE, then the
Board shall have reasonable rights of approval over the individual.



3 of 4



--------------------------------------------------------------------------------



b)
If the collective beneficial ownership of TAFE and the TAFE Parties of common
stock of AGCO     falls below 5% of the then outstanding common stock of AGCO
(other than as a result of a sale of AGCO common stock by TAFE or a TAFE Party),
AGCO will continue to nominate the TAFE candidate as described in Section 4(a)
as long as TAFE’s ownership returns to 5% or more by the first anniversary of
the date it fell below 5%.



5.
OTHER



a)
This Amended and Restated Letter Agreement will expire on the fifth anniversary
of its signing.



b)
AGCO shall have the right to adopt a Stockholders’ Right Plan provided it does
not prohibit TAFE from stock ownership up to the TAFE Cap.



c)
Given that AGCO is incorporated in, and governed by the laws of, the State of
Delaware, USA, this Amended and Restated Letter Agreement shall be governed by
the laws of the State of Delaware, USA.



d)
This Amended and Restated Letter Agreement replaces the Letter Agreement between
AGCO and TAFE dated 29 August 2014, which former Letter Agreement shall be of no
further force or effect.







TRACTORS AND FARM EQUIPMENT LIMITED
 
AGCO CORPORATION
By:
/s/ Mallika Srinivasan
 
By:
/s/ Martin Richenhagen
Its:
Chairman
 
Its:
Chairman, President and Chief Executive Officer
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
April 24th, 2019
 
 
 
 
 
 
 
 













4 of 4

